Felton, J.
Where the petition, to recover damages resulting-from an automobile collision alleges that the reasonable market value of the automobile before the collision was $1300, and after the collision the automobile was worthless, and the prayer is for $1300, and where uncontroverted evidence shows that the automobile had a reasonable market value of $1600 before the collision and $250 thereafter, and such evidence was unobjected to, and where the only alleged error contended for is that the verdict for $1300 is unauthorized because of the variance between the pleading and the evidence. Held:
The evidence unobjected to had the effect of amending the petition to allege the values testified to, and the verdict for $1300 was authorized. Hatcher v. Seitz, 87 Ga. App. 787 (75 S. E. 2d, 273); Bland v. Davison-Paxon Co., 83 Ga. App. 468, 473 (64 S. E. 2d, 350); Napier v. Strong, 19 Ga. App. 401 (91 S. E. 579). The court did not err in overruling the motion for a new trial.

Judgment affirmed.


Sutton, C. J., and Worrill, J., concur.